Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 17-18, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1] in view of Imura (U.S. 8212189) and Bunker et al. (U.S. 7651261) [hereinafter Bunker].
JP1 discloses in Figs. 13-14 a device/ apparatus with a housing in the field of applicant’s endeavor comprising an IR arm to scan a wide variety of samples/ objects for thermal analysis and providing an IR image of the sample, the thermal analysis includes determining physical parameters of the sample. An electrical wire would constitute an electrical and a mechanical connection to a body structure (IR arm) which also is flexible/ moveable/ adjustable, as shown in drawings, (since operator could move it in all directions, depending where an object is), proximate to an object. JP1 does disclose that the specimen/ sample/ object may be mounted in a small vacuum vessel/ bag with a window for observation (which can be attached to the top, bottom, or side) and observed with the infrared camera to measure the temperature change [0114].The data/ temperature would be shown on the display. JP1 teaches that the device could be used with a wide variety samples [0039]-[0043], this would suggest that some of the samples could be a concentrate (substantially dry sample or CBD or THC).
Although this would also suggest that there should be a setting for different samples, thus, different temperatures, JP1 does not explicitly teach this limitation.
Imura teaches a temperature control selector/ panel for manually selecting a desired temperature setting displayed on a display (see claim 1 of Imura), thus, adjusting a desired temperature setting. 
For claim 4: it is very well known in the art to place a display in a sleep mode.
For claim 5: the apparatus should have a power button/ switch, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as have a temperature selector panel, in order to adjust and select the temperature and modify a display, so as to display the selected temperature, in order the make sure that this information is visible to an operator and is within predetermined/ threshold (min/ max) limits.
JP1 does not explicitly teach that the IR sensor could be placed below the sample/ object.
Bunker teaches in Fig. 1 that an IR sensor/ camera could be located under the object of interest.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify the device, so as to position the IR sensor/ camera below the sample/ object, so as to analyze if the low surface of the sample/ object is overheated and also to accommodate special positioning of the sample/ object during inspecting, as very well known in the art.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1], Imura and Bunker, as applied to claims above, and further in view of Pohle.
JP1, Imura and Bunker disclose the device as stated above.
They do not explicitly teach the limitations of claim 19.
Pohle discloses an apparatus with LEDs of different colors to communicate the desired information [0043].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to have LEDs of different colors, so as to communicate the desired information in  different colors, so as to allow the operator visually elect the information and take necessary actions.
Claims 6-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004325141A [hereinafter JP1], Imura (U.S. 8212189) and Bunker, as applied to claims above, and further in view of Hoblit et al. (U.S. 20150110153) [hereinafter Hoblit].
JP1, Imura  and Bunker disclose the device as stated above.
They do not explicitly teach the limitations of claims 6-10, 20.
Hoblit discloses a temperature measuring apparatus and teaches an alarm visual on a display when a predetermined/ desired/ set temperature is reached [0011].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, so as modify the display, in order to have an alarm to alert the operator when the temperature is above the predetermined set temperature.

Response to Arguments
Applicant states that JP1 the camera is above the  object. Applicant’s position is that JP1 could not be modified since the object/ sample is placed in a vacuum bag, thus, the camera would not directly sense an IR radiation from the object/ sample.
This argument is not persuasive because JP1 teaches that the observation window could be placed below the object/ sample. This would suggest that an observation equipment could be placed below the object/ sample. 
In addition: A) the term directly has not been claimed (defined) in claim 1. 
B) the term directly is a relative term because any IR camera is considered to be a non-contact (not direct) temperature measurement device.
C) IR cameras are known to sense temperature of covered objects (object in a bag/ vessel).
D) in claim 21, Applicant states that the IR sensor is positioned in a direct line of the sight of the object without intervening obstructions. Since intervening obstructions are not defined in the claims and not defined as a vacuum vessel, it is considered that the object of interest is a sample itself located in the vacuum vessel/ bag.
E) Applicant states that JP1 does not teach placing the IR camera below the object. However, JP1 explicitly suggests that inspection could be done from the bottom of the object. Therefore, JP1 combined with Bunker would teach the claimed limitations.
Furthermore, since the sample/ object is not defined by the claim, in the rejection on the merits, it is considered that the sample of interest could be a sample within the vacuum bag. 
           Applicant states that it only appears from the drawings of Bathelet teaches that the IR sensor is located below the object, and that, in fact, neither Bathelet nor Holmes teaches that the IR sensor is below the object. This argument is found to be persuasive. Therefore, the rejection is now made NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandler et al. (U.S. 7607824) teaches in Fig. 1 that an IR sensor/ camera could be located under the object of interest.
Ignatowicz (U.S. 7434986) teaches in Fig. 1 an IR sensor with a flexible arm.
Doege (U.S. 11226301) teaches in Fig. 1 that an IR sensor/ camera could be located under the object of interest.
Chang et al. (U.S. 20180254208) discloses in Fig. 4A a flexible/ robotic arm holding an IR sensor/ camera. Tit is considered that such a robotic arm could flexed and positioned at any position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
August 16, 2022